    Case 1:18-cr-00457-AJT Document 188 Filed 06/06/19 Page 1 of 2 PageID# 1761



                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division

UNITED STATES OF AMERICA                             )
                                                     )
               v.                                    )
                                                     )      No. 1:18-CR-457-AJT
BIJAN RAFIEKIAN, et al.,                             )
                                                     )
        Defendants.                                  )

               MOTION FOR LEAVE TO ENTER A SPECIAL APPEARANCE
                      ON BEHALF OF KAMIL EKIM ALPTEKIN

        Counsel for Kamil Ekim Alptekin hereby move the Court for an order granting leave to

appear specially on Mr. Alptekin’s behalf for the limited purpose of opposing the Government’s

Motion to Establish Crime Fraud Exception filed on May 31, 2019.1 If the Court grants the

instant motion, counsel request that it deem the attached opposition filed. A memorandum in

support of this motion is filed herewith.

        Respectfully submitted this 6th day of June 2019.


                                             By: /s/ Rodney F. Page___
                                             Rodney F. Page (Virginia Bar No. 12401)
                                             Jennifer Kies Mammen (Virginia Bar No. 73102)
                                             BRYAN CAVE LEIGHTON PAISNER LLP
                                             1155 F Street, N.W.
                                             Suite 700
                                             Washington, D.C. 20004
                                             Telephone: (202) 508-6000
                                             Facsimile: (202) 508-6200
                                             Rodney.Page@bclplaw.com
                                             Jennifer.Mammen@bclplaw.com

                                             Attorneys for Specially-Appearing Defendant
                                             Kamil Ekim Alptekin



1
 This motion, and any special appearance by Mr. Alptekin, if permitted, is made without
prejudice to any other defenses, procedural or substantive, all of which are reserved.
 Case 1:18-cr-00457-AJT Document 188 Filed 06/06/19 Page 2 of 2 PageID# 1762



                                 CERTIFICATE OF SERVICE

I hereby certify that on the 6th day of June 2019, I electronically filed the foregoing document
entitled “MOTION FOR LEAVE TO ENTER A SPECIAL APPEARANCE ON BEHALF OF
KAMIL EKIM ALPTEKIN” with the Clerk of Court using the CM/ECRF system, which will
then send a notification of such filing to the counsel named below:

James P. Gillis                                      Evan N. Turgron
John T. Gibbs                                        Trial Attorney
Assistant United States Attorneys                    Counterintelligence and Export Control
UNITED STATES ATTORNEY’S OFFICE                             Section
2100 Jamieson Avenue                                 National Security Division
Alexandria, VA 22314                                 UNITED STATES DEPARTMENT OF JUSTICE
Telephone: (703) 299-3700                            950 Pennsylvania Ave., N.W.
Facsimile: (703) 299-3982                            Washington, D.C. 20530
James.P.Gillis@usdoj.gov                             Telephone: (202) 353-0176
John.Gibbs@usdoj.gov                                 Evan.Turgeon@usdoj.gov

Attorneys for the United States of America

Robert Powel Trout                                   James Edward Tysse
TROUT CACHERIS & SOLOMON, PLLC                       AKIN GUMP STRAUSS HAUER & FELD LLP
1627 Eye St. N.W.                                    Robert S. Strauss Tower
Suite 1130                                           2001 K Street NW
Washington, DC 20006                                 Washington, DC 20006
Telephone: (202) 464-3300                            Telephone: (202) 887-4571
Facsimile: (202) 463-3319                            Facsimile: (202) 887-4288
rtrout@troutcacheris.com                             jtysse@akingump.com

Attorneys for Bijan Rafiekian

                                                     By: /s/ Rodney F. Page___
                                                     Rodney F. Page (Virginia Bar No. 12401)
                                                     BRYAN CAVE LEIGHTON PAISNER LLP
                                                     1155 F Street, N.W.
                                                     Suite 700
                                                     Washington, D.C. 20004
                                                     Telephone: (202) 508-6000
                                                     Facsimile: (202) 508-6200
                                                     Rodney.Page@bclplaw.com

                                                     Attorney for Specially-Appearing Defendant
                                                     Kamil Ekim Alptekin
